Title: Enclosure: James McHenry to Oliver Wolcott, Junior, 22 July 1800
From: McHenry, James
To: Wolcott, Oliver, Jr.


[Baltimore] 22 July 1800.
Have our party shewn that they possess the necessary skill and courage to deserve to be continued to govern? What have they done? They did not (with a few exceptions) knowing the disease, the man and his nature, meet it when it first appeared, like wise and resolute patriots: they tampered with it, and thought of palliations down to the last day of the late session of Congress. Nay their conduct even now (notwithstanding the consequences full in their view, should the present chief be elected) in most if not all the States, is tremulous, timid, feeble, deceptious and cowardly. They write private letters to each other, but do nothing to give a proper direction to the public mind. They observe even in their conversations generally, a discreet circumspection, illy calculated to diffuse information or prepare the mass of the people for the result they meditate in private. Can good come out of such a system: If the party recovers its pristine energy and splendor shall I ascribe it to such cunning, paultry indecisive back-door conduct? Certainly I shall not but to a kind and watchful Providence alone, who will not punish the many for the faults of the few, who bears with our mistakes, who overlooks our feebleness and follies, and who guides unerringly, and according to the ends he has ordained all the governments of this world. I carry you see my religious principles into my politics.
Having thus expressed my decided disapprobation of the system which it would seem has been adopted through fear & feebleness I shall now say a few words relative to the state of things & opinions in Maryland particularly ‘idibus Decembris.’
We have not in this State on any great and critical question, as yet, undertaken to play a first part; we have however, generally speaking upon such occasions plaid a proper part. At present ideas, as far as I can collect them, are exceedingly mixed, fluctuating and confused. There is a desire among the federalists generally, if not all, to act right and to place in the Presidential chair a truely federal character. Then comes the difficulty. It is believed to have been a point settled by the federal members of Congress, at a meeting held previous to the late adjournment of Congress, that it was expedient that fair and honourable endeavours should be used by them, in their respective States, to obtain concurrent votes for Mr. Adams & Gen. Pinckney. This resolution is announced to the public, by one of the members of Congress who had generally taken a leading part in most debates on measures of importance, in a letter addressed to his constituents and published after the adjournment of Congress, with this further information that it was the wish of the meeting, Mr. Adams should be President.
Such is the information before the people of Maryland. If therefore the Eastern States remain silent upon this subject, or if no contrary expression by prominent characters is publickly divulged, from any quarter, what can be done here to obtain a superiority or even an equal number of votes for General Pinckney? Can we of this State feel assured, that the voters in one Eastern State, and a majority of the voters in another State nearly eastern will omit Mr Adams intirely? Or is it certain, that four of the Eastern States will give as many votes for General Pinckney as for Mr Adams? This must happen to provide against the necessary operation of the wish of the members of the caucus. Mr Harper is now clearly of opinion that Genl Pinckney ought to be preferred. Whether this will produce any effect I know not.
It is still uncertain and must remain so for some time, whether the votes for President in this State will be by electors chosen by the people under the existing district law, or by electors to be chosen by the General Assembly as we denominate o[u]r legislature. The latter mode, which seems to be generally desired by the federalists, is universally deprecated by the opposition party. The elections for members of the house of delegates, it would appear will be fought upon this ground, and should the federal side be succesful by a commanding majority, it is thought the governor & council are disposed to call the assembly by Proclamation (immediately after the new election which takes place in October).
Were the votes to be given now by electors chosen by the general Assembly, I think it probable Mr Adams and Genl. Pinckney would each have the whole number of votes. On the other hand if by electors to be chosen by the people, each would have three or four votes less, but perhaps each an equal number.
You must be thoroughly sensible how difficult it must be to counteract what appears to have been a well matured system devised by enlightened men, in possession of general facts, by any efforts or information of solitary individuals.
I may possibly satisfy some of our most prominent characters that the peace and prosperity of our country have been brought into jeopardy by the present chief to answer electioneering purposes: that under a government dissimilar from that of the Prussian, and with talents of a very different and inferior cast from those of the Great Frederick, like him he would be every thing and do every thing himself, that he wants the prudence and discretion indispensible to enable him to conduct with propriety and safety the colloquial intercourse permitted between a President and foreign ministers; that he is incapable of adhering to any system, consequently must be forever bringing disgrace upon his agents and administration; that his foibles passions and prejudices are of a stamp which must expose him incessantly and equally to the intrigues of foreigners, and the unprincipled and wickedly ambitious men of either party; and that the high and dearest interests of the U.S. cannot possibly be safe under his direction.
Shall I acknowledge to you that I fear tho’ some men among us of some influence too, may not have been able to resist such convictions, yet that they talk about the policy of giving him a vote with General Pinckney, and were they to be electors would do so. I am perhaps in this case too suspicious and draw my conclusions more from the knowledge I have of the future views of such men than a reliance I ought to have upon their good sense and patriotism.
